Determination of respondent Police Commissioner dated February 19, 1997, dismissing petitioner from his position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Beatrice Shainswit, J.], entered June 10, 1997), dismissed, without costs.
Substantial evidence supports respondents’ determination that petitioner stole more than $4,000 from a civilian’s apartment while on duty. No basis exists to disturb respondents’ credibility findings. Concur — Sullivan, J. P., Milonas, Nardelli and Tom, JJ.